Citation Nr: 0723938	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  05-32 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for loss of sense of 
taste and smell. 

2.  Entitlement to service connection for residuals of 
frostbite of the feet. 

3.  Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran had active military service in the U. S. Army 
from October 1949 to October 1952 and from October 1953 to 
October 1956; he also served in the U. S. Air Force from 
January 1957 to January 1960.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
January 2005, by the Nashville, Tennessee, Regional Office 
(RO), which granted service connection for post-traumatic 
stress disorder (PTSD), evaluated as 30 percent disabling, 
effective from July 29, 2004.  That rating action also denied 
service connection for loss of taste and smell, and service 
connection for frostbite of the feet.  He perfected a timely 
appeal to that decision.  

In February 2006, the Board remanded the case to the RO, in 
order to afford the veteran a personal hearing.  On July 19, 
2006, the veteran appeared and offered testimony at a hearing 
before the undersigned Acting Veterans Law Judge sitting at 
the RO.  A transcript of that hearing is of record.  

The issue of entitlement to service connection for residuals 
of frostbite to the feet is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The veteran does not have a current disability manifested 
by a loss of sense of taste and smell.  

2.  For the period of the appeal, the veteran's service-
connected PTSD has been manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as recurring nightmares, flashbacks, sleep 
disturbance, anxiety, intrusive thoughts, exaggerated startle 
response, social isolation, and Global Assessment of 
Functioning (GAF) scores ranging from 50-70.  

3.  The veteran's PTSD is not manifested by suicidal 
ideation, obsessional rituals, speech intermittently 
illogical, obscure, or irrelevant, near continuous panic or 
depression affecting his ability to be independent, spatial 
disorientation, or neglect of personal appearance or hygiene, 
and he was oriented to person, place, and time.  


CONCLUSIONS OF LAW

1.  A disability manifested by the loss of sense of taste and 
smell was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).  

2.  With the resolution of all reasonable doubt in favor of 
the veteran, the criteria for an evaluation of 50 percent for 
PTSD, but no more, are met, for the period of the appeal.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.159, 4.2, 4.3, 4.7, 4.130, Part 4, Diagnostic 
Code 9411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in 
his/her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b) (1).  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  In this 
case, VA satisfied its duty to notify by means of letter 
dated in August 2004, from the agency of original 
jurisdiction (AOJ) to the veteran, issued prior to the 
initial AOJ decision.  The letter informed the veteran of 
what evidence was required to substantiate the claims and of 
his and VA's respective duties for obtaining evidence.  The 
veteran was also asked to submit evidence and/or information 
in his possession to the AOJ.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  

Where, as in the case of the PTSD claim on appeal, service 
connection has been granted and an initial disability rating 
has been assigned, the typical service connection claim has 
been more than substantiated, it has been proven, thereby 
rendering 38 U.S.C.A. § 5103(a) notice no longer required 
because the purpose that the notice was intended to serve has 
been fulfilled.  Furthermore, once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional 38 U.S.C.A. § 5103(a) notice.  Therefore, further 
notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no 
longer applicable in that claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because the claim of service 
connection is denied, any question as to the appropriate 
disability rating or effective date is moot, and there can be 
no failure to notify prejudice to the veteran.  Id.  The 
Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  Such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  See also Livesay v. Principi, 15 Vet. App. 165, 
178 (2001) (en banc).  


II.  Factual background.

The veteran served on active duty in the U. S. Army from 
October 1949 to October 1952 and from October 1953 to October 
1956; he also served in the U. S. Air Force from January 1957 
to January 1960.  His DD Form 214 indicates that he was 
awarded the Combat medical Badge, the Korean Service Medal, 2 
Combat Parachute Jumps, and a Bronze Star Medal.  The service 
medical records are negative for any complaints for any 
complaints or findings of a disability manifested by loss of 
a sense of taste and smell.  

The veteran's claim for service connection for PTSD and loss 
of sense of smell and taste (VA Form 21-526) was received at 
the RO In July 2004.  Submitted in support of the claim was a 
statement wherein the veteran indicated that in February 
1950, the company Commander of B Company formed a patrol 
team, which included 31 personnel; their task was to attack 
the Chinese from the rear.  The veteran noted that his unit 
attempted to reach the men under fire and help them; he 
stated that they spent five hours crossing a stream to 
evaluate the wounded and deceased.  The veteran related that, 
after finishing his tasks, he sat down and realized that his 
clothes and boots were frozen to his body; he noted that a 
medic from a different patrol and a Cpl. picked him up and 
placed him close to the fire in order to thaw out his clothes 
and boots.  The veteran related that the medic removed his 
boots and remarked that his feet were frostbitten, and he 
gave him a pair of dry socks to put on until his feet were 
dry.  The veteran indicated that, since that time, he has 
experienced burning in his feet.  

The veteran recalled an incident that occurred in May 1951 
when B Company was deployed and the Chinese started an 
artillery barrage against their position.  The veteran 
indicated that he left his position and was crossing over the 
ridge of the hill when an artillery shell landed behind him; 
it lifted him about 10 feet in the air and he landed 20 feet 
forward; he sustained an injury to the right side of his head 
and shoulder.  The veteran indicated that he was treated by a 
doctor at the aid station who thought that he had a 
concussion; he was given APC pills to take.  The veteran 
stated that, that afternoon, while they were eating their 
rations, he noticed that he was unable to taste or smell 
anything.  The veteran related that, when he reported his 
symptoms to the doctor, he was told that the concussion would 
cause him not to be able to taste or smell, but he would get 
better; however, he stated that he had not been able to taste 
or smell since that attack.  

In a statement dated in July 2004, Dr. Jack W. Carey reported 
treating the veteran in 1994 for anxiety and depression; he 
noted that, during that period, the veteran had several 
episodes of "flashbacks" related to his experiences in 
Korea.  

Received in July 2004 were several lay statements from 
individuals who served with the veteran in Korea, all of whom 
attested to a change in his behavior following two particular 
incidents during which his unit was attacks and several 
soldiers were wounded.  

The veteran was afforded a VA PTSD examination in December 
2004, at which time he described several incidents of combat 
during his period of service in Korea.  The veteran indicated 
that after his discharge from service in January 1956, he had 
difficulty adjusting to civilian life; therefore, he 
reenlisted in January 1957.  The veteran indicated that, 
during the time in the military, he was married and divorced 
twice; he stated that both marriages failed because he and 
his spouse "couldn't get along."  He had one daughter from 
each of these marriages.  It was noted that the veteran has 
been married to his current wife since 1984; he denied any 
history of marital discord.  The veteran reported that he had 
a few friends, almost all of whom are "military related."  
During the examination, he noted that he felt more 
comfortable around military people.  The veteran reported 
that he gets along well with people in the general public, 
but he admitted to having a fairly frequent history of 
physical altercations.  The veteran indicated that he had 
nightmares and flashbacks.  He also reported problems with 
intrusive thoughts, exaggerated startled response, poor 
concentration, chronic feelings of anger, nervousness, 
feelings of detachment from others, and isolative tendencies.  
He also reported tearfulness, sadness, and feelings of 
hopelessness.  However, he denied having any suicidal or 
homicidal ideations.  He also denied any symptoms that would 
be suggestive of manic episodes, panic attack or ritualistic 
behavior.  

On mental status examination, the veteran was appropriately 
dressed, with adequate hygiene and grooming.  He was friendly 
and cooperative during the examination, but his demeanor was 
somewhat stern at times; eye contact was appropriate.  Speech 
was normal in rate and volume.  Mood was described as 
depressed.  Affect ranged from cheerful to mildly agitated 
and tearful.  He was alert and oriented.  Thought processes 
were all organized and he was goal directed.  Attention, 
concentration, and memory all appeared relatively intact 
during conversation.  There was no paranoid, delusional, or 
otherwise unusual though content.  Insight and judgment both 
appeared adequate.  The assessment was PTSD, mild to 
moderate; he was assigned a GAF score of 70.  The examiner 
noted that the veteran also exhibited symptoms of depression, 
but those symptoms were best accounted for as a component of 
PTSD.  The examiner characterized the veteran's social 
functional impairment was moderate and his vocational 
impairment was mild, due primarily to anger and intrusive 
recollections.  

Of record is a statement from Dr. Jack W. Carey, dated in 
February 2005, indicating that the veteran was currently 
being treated for anxiety and depression which is related to 
his experiences in Korea.  

Also of record is a treatment report from Dr. Don Elazar, 
dated in March 2005, wherein he indicated that the veteran 
reported difficulty getting along with others ever since he 
left military service.  The veteran indicted that he once 
woke up chocking his wife.  He reported being hypervigilant, 
and he was easily startled.  On mental status examination, it 
was noted that the veteran appeared angry and suspicious; he 
was irritable.  He was also alert and oriented.  There was 
occasional twiddling of thumbs.  The veteran appeared 
paranoid.  Insight and judgment were marginal.  The 
impression was PTSD, chronic; personality disorder, NOS that 
predates PTSD.  

During a clinical visit in March 2006, the veteran stated 
that he had loss of sense of taste and smell secondary to a 
concussion suffered after an explosion of artillery shell in 
"Vietnam."  Evaluation of eyes, ears, nose, and throat was 
normal.  A psychology consultation report, dated May 2, 2006, 
reflects an assessment of PTSD; he was assigned a GAF score 
of 60.  

On May 19, 2006, the veteran was seen at a VA psychiatric 
ambulatory care services for medication evaluation.  The 
veteran reported problems with combat related nightmares, 
flashbacks of his combat experiences in Korea, and insomnia.  
A mental status examination revealed an alert male with 
dysphoric mood and affect.  Appearance was appropriate for 
season and setting.  Speech was clear, linear, and goal 
directed.  There were no suicidal or homicidal ideations, and 
there was no evidence of psychosis.  Cognitive functions 
appeared intact.  Insight was fair.  The diagnosis was PTSD, 
chronic, moderate; he was assigned a GAF score of 50.  

At his personal hearing in July 2006, the veteran indicated 
that he was awarded the Combat Medical Badge; he noted that 
he also had a parachute badge and glider badge.  The veteran 
indicated that, as a medical aide, he was exposed to enemy 
fire when he administered medical aide to the wounded.  The 
veteran stated that, after service, he had an unstable 
employment history; he indicated that he was unable to adjust 
and he had difficulty getting along with people.  The veteran 
indicted that he had difficulty dealing with crowds.  The 
veteran testified that he worked longer in construction, 
because he was able to work with his father who understood 
the difficulties he was dealing with.  The veteran reported 
having been married four times.  The veteran indicated that 
he was unable to sleep in a room unless a light was on; he 
reported waking up one night and discovered he was choking 
his wife.  The veteran related that his second wife had a 
nervous breakdown on account of what he was doing and his 
overall behavior.  The veteran also testified that an 
artillery shell went off behind him and caused him to land on 
his head and shoulders; thereafter, he had a terrific 
headache.  The veteran indicated that, later one, they were 
treated to a ration of beans and franks; however, he was 
unable to smell the beans or taste the meat.  

III.  Legal Analysis-Service connection.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also Rose 
v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, under 
38 C.F.R. § 3.303(b), service connection may be awarded for a 
"chronic" condition when: (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307) and the veteran 
presently has the same condition; or (2) a disease manifests 
itself during service (or during the presumptive period), but 
is not identified until later, and there is a showing of 
continuity of related symptomatology after discharge, and 
medical evidence relates that symptomatology to the veteran's 
present condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  

Where the determinative issue involves a diagnosis or, say, a 
nexus to service, competent medical evidence is required.  So 
this evidentiary burden typically cannot be met simply by lay 
testimony because laypersons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 
C.F.R. §§ 3.102, 4.3 (2006).  

In this case, the evidence does not show that the veteran had 
a current disorder, manifested by loss of taste and smell.  
The veteran has received ongoing treatment at the VA and has 
been treated by Drs. Charles Mitchell and Jack W. Carey; 
however, none of the records of such medical treatment notes 
symptoms of a loss of sense of taste and smell.  Indeed, in 
multiple contexts, it has been noted by medical professionals 
that the veteran has no disorders of his mouth, throat, or 
nose and no sensory defects have been noted.  Although the 
veteran has related his alleged loss of sense of taste and 
smell to an incident in service, as a layperson, he is not 
competent to provide a medical diagnosis or a medical nexus.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  See 
Hayes v. Brown, 9 Vet. App. 67, 72 (1996) (holding that, 
although a lay person can certainly provide an account of 
symptoms he experiences, a lay person is not competent to 
provide a medical diagnosis).  In conclusion, the 
preponderance of the evidence shows that the veteran's does 
not have a current disability manifested by a loss of sense 
of taste and smell.  

The Board notes that direct service connection requires a 
finding that there is a current disability that has a 
definite relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  As noted above, there was no 
evidence of any loss of sensation to smell when examined by 
VA in December 2004 or May 2006.  As, the veteran has not 
presented any competent medical evidence of a current 
disability manifested by a loss of sensation of smell or 
taste; there can be no valid claim.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  

The Board finds that a VA examination is not necessary to 
determine whether his claimed disabilities involving injuries 
to his head, throat, face, nose, hand, and eyes, as well as a 
respiratory disorder due to asbestos exposure, are related to 
service. Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
in disability compensation (service connection) claims, VA 
must provide medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.

The Board finds that a VA examination is not necessary to 
determine whether his claimed disability manifested by a loss 
of sensation of smell or taste is related to service.  In 
disability compensation (service connection) claims, VA must 
provide a medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Since 
the Board finds that there is no medical evidence of a 
current disability manifested by a loss of sensation of smell 
or taste, the standards of McLendon are not met in this case. 
Accordingly, the Board finds that no further action is 
necessary to meet the duty to assist requirements.

B.  Entitlement to a higher initial evaluation for PTSD.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  After careful review of the evidentiary record, the 
Board concludes that the veteran's PTSD has not changed and a 
uniform evaluation is warranted.  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation is 
at issue, separate evaluations can be assigned for separate 
periods of time based on the facts found. In other words, the 
evaluations may be "staged."  Fenderson v. West, 12 Vet. App. 
119, 126 (2001).  A disability may require re-evaluation in 
accordance with changes in a veteran's condition.  It is thus 
essential, in determining the level of current impairment, 
that the disability be considered in the context of the 
entire recorded history.  38 C.F.R. § 4.1.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2006).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 4.3 (2006).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's PTSD is rated under Diagnostic Code 9411. 38 
C.F.R. § 4.130, Diagnostic Code 9411.  Under Diagnostic Code 
9411, a 30 percent disability evaluation is warranted for 
PTSD that is productive of occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, or mild memory loss (such as forgetting names, 
directions, and recent events).  

A 50 percent disability evaluation encompasses disability 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss of names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

In addition, when evaluating a mental disorder, the rating 
agency shall consider the frequency, severity, and duration 
of psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  38 C.F.R. § 4.126(a) (2006).  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  

The Global Assessment of Functioning (GAF) is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) 
(quoting from DSM-IV).  A GAF score is highly probative, as 
it relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).  A GAF score of 41-50 denotes 
serious symptoms, or any serious impairment in social, 
occupational, or school functioning.  Id.  A GAF score of 51 
to 60 denotes moderate symptoms, or moderate difficulty in 
social and occupational functioning.  Id.  These scores have 
been recognized by the Court of Appeals for Veterans Claims 
as an indicator of mental health on a hypothetical continuum 
of mental health-illness.  Carpenter v. Brown, 8 Vet. App. at 
242.  It seems wholly appropriate for adjudicators to look to 
these scores in evaluating psychiatric disability since, as 
noted above, the evaluation of such disabilities involves the 
application of a rating schedule which in turn is based upon 
average impairment of earning capacity.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  See Mittleider v. West, 
11 Vet. App. 181, 182 (1998).  In this case, there is no 
clear delineation between psychiatric symptomatology which is 
due to PTSD and that which is not.  Consequently, the Board 
will consider all of the veteran's psychiatric symptomatology 
in evaluating the service-connected PTSD.  

Based on the evidence of record, the Board finds the 
veteran's service-connected PTSD is manifested by 
occupational and social impairment due to symptoms of 
nightmares, flashbacks, anxiety, chronic sleep impairment, 
exaggerated startled response, intrusive thoughts, 
depression, social isolation, and difficulty in establishing 
and maintaining effective work and social relationships.  The 
Board notes that GAF scores provided during the course of the 
appeal have been predominantly in the 50 to 70 range which is 
indicative of moderate social and occupational impairment.  
See Richard v. Brown, 9 Vet. App. 266 (1996).  In a medical 
statement in March 2005, Dr. Elazar noted that the veteran 
appeared angry and suspicious, and he was irritable.  The 
veteran was also described as depressed.  

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  After resolving all 
reasonable doubt in his favor, the Board finds entitlement to 
an increased 50 percent rating, but no higher, is warranted.  
38 C.F.R. §§ 4.3, 4.7.

A rating higher than 50 percent, however, is not warranted 
for the veteran's PTSD.  According to the report of the VA 
psychiatric examination in December 2004, he was 
appropriately groomed.  He did not have any hallucinations 
and he was not suicidal.  Also, his affect was appropriate 
and he was fully oriented in all spheres.  As noted above, 
the symptoms required for a 70 percent rating include 
suicidal ideation, near-continuous panic, neglect of personal 
hygiene and spatial disorientation.  There is no probative 
evidence of occupational and social impairment with reduced 
reliability and productivity, deficiencies in most areas such 
as work, school, family relations, judgment, thinking, or 
mood, or total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives, own occupation, or own 
name.  There is no evidence of any recent suicidal ideation 
or evidence of obsessional rituals, near-continuous panic or 
depression, impaired impulse control, spatial disorientation, 
or neglect of personal appearance and hygiene.  Taking the 
evidence all together, the preponderance of it is against a 
rating higher than 50 percent.  38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).  

The Board has also considered the possibility of staged 
ratings noted in Fenderson.  However, the manifestations of 
the veteran's PTSD have been generally consistent since the 
effective date of the grant of service connection in July 
2004.  Accordingly, there is no basis to invoke the principle 
of staged ratings.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder that would take the veteran's 
case outside the norm so as to warrant an extraschedular 
rating.  Therefore, referral by the RO to the Chief Benefits 
Director of VA's Compensation and Pension Service, under 38 
C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996).  


ORDER

Entitlement to service connection for a chronic condition 
manifested by loss of taste and smell is denied.  

Entitlement to an evaluation of 50 percent for PTSD is 
granted, subject to the law and regulations applicable to the 
payment of monetary benefits.  


REMAND

As noted above, the VCAA requires that VA must provide notice 
that informs the claimant (1) of the information and evidence 
not of record that is necessary to substantiate the claim, 
(2) of the information and evidence that VA will seek to 
provide, and (3) of the information and evidence that the 
claimant is expected to provide.  Furthermore, VA must "also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1).  

The veteran contends that he has developed neurological 
problems in his feet as a result of frostbite he sustained 
during active service in Korea.  

In a statement dated in July 2004, the veteran indicated 
that, in February 1950, the company Commander of B Company 
formed a patrol team that included 31 personnel; their task 
was to attack the Chinese from the rear.  The veteran noted 
that his unit attempted to reach the men under fire and help 
them; he stated that they spent five hours crossing a stream 
to evaluate the wounded and deceased.  The veteran related 
that, after finishing his tasks, he sat down and realized 
that his clothes and boots were frozen to his body; he noted 
that a medic from a different patrol and a Cpl. Picked him up 
and placed him close to the fire in order to thaw out his 
clothes and boots.  The veteran related that the medic 
removed his boots and remarked that his feet were 
frostbitten, and he gave him a pair of dry socks to put on 
until his feet were dry.  The veteran indicated that, since 
that time, he has experienced burning in his feet.

Of record is a statement from Dr. Charles A. Mitchell, dated 
in August 2004, indicting that even though the veteran had no 
sign of permanent damage from frostbite, there was no way 
that they could say that he didn't have frostbite during his 
active duty.  

Of record is the report of a podiatry consultation dated in 
May 2006.  The veteran complained of painful burning in all 
of his toes.  The veteran indicated that he is unable to wear 
socks and the bed covers touching his feet cause pain.  The 
veteran indicated that it was his belief that he suffered 
frostbite in service; he denied being involved with Agent 
Orange.  The veteran did report that he had had exposure to 
chemicals while working building a chemical plant and could 
have been exposed to chemicals.  The pertinent diagnosis was 
neuritis, tarsal tunnel syndrome, left; and possible 
radiculopathy and heavy metals exposure.  

Given the veteran's sworn testimony that he was treated for a 
cold injury in service, the history of a cold injury noted at 
the May 2006 consultation, and the current findings of 
neuritis tarsal tunnel syndrome and possible radiculopathy, 
the Board finds that the veteran should be scheduled for an 
additional VA examination in order to attempt to ascertain 
the etiology of his disability.  The Board finds that a 
medical opinion is required to fulfill VA's duty to assist.  
Therefore, a remand is required to obtain one.  38 C.F.R. 
§§ 3.159(c)(4) and 19.9.  

To ensure that VA has met its duty to assist and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C., for the following actions: 

1.  The veteran should be afforded an 
appropriate C&P examination for the 
purpose of determining whether the 
veteran suffers from residuals of a cold-
related injury of the feet.  The claims 
folder should be made available to the 
examiner for review.  All necessary tests 
should be performed.  The examiner should 
specifically state whether or not the 
veteran has any current disability that 
is a residual of cold injury.  For each 
diagnosis involving the feet, the 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(probability of 50 percent or greater) 
that the diagnosed disorder is related to 
disease, injury, or event(s) in service, 
including the veteran's reported incident 
of frostbite in Korea.  The examiner 
should explain the basis for the opinion.  

2.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for residuals of frostbite of 
the feet.  In doing, the RO should 
consider all appropriate laws and 
regulations, including 38 U.S.C.A. 
§ 1154(b), and consideration of any 
additional information obtained since the 
issuance of the most recent supplemental 
statement of the case (SSOC).  If the 
decision remains adverse to the veteran, 
both he and his representative should be 
provided an SSOC and allow an appropriate 
opportunity for response.  

After the above action has been accomplished, the case should 
be returned to the Board for further appellate consideration, 
if otherwise in order.  No action is required of the veteran 
until he receives further notice.  By this REMAND the Board 
intimates no opinion, either legal or factual, as to the 
ultimate determination warranted in this case.  The purposes 
of this REMAND are to further develop the record and to 
accord him due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


